         Case 1:18-cv-02762-AJN Document 117 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                9/30/20



RLI Insurance Company,

                               Plaintiff,
                                                                            18-cv-2762 (AJN)
               -v-
                                                                                 ORDER
Pro-Metal Construction, Inc., et al.,

                               Defendant.


ALISON J. NATHAN, District Judge:

       On July 21, 2020, the Court ordered the parties to submit a status update in this matter

within 60 days of that Order. Dkt. No. 116. As of the date of this Order, the Court has not

received this status update. Within two weeks of this Order, the parties shall jointly file a status

update with the Court.


       SO ORDERED.


Dated: September 30, 2020                             __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
